KERRIGAN, J.
The facts in this case as presented at the trial were identical with those produced and considered by the trial court and reviewed by this court in the case of Bragg v. Martenstein, (Civ. No. 1487), ante, p. 199, [143 Pac. 79]. The reasoning and conclusions of this court in that case are in all respects applicable to the case at bar. It follows that the judgment and order herein must be reversed and the cause remanded for a new trial, and it is so ordered.
Lennon, P. J., and Richards, J., concurred.
A petition to have the cause heard in the supreme court, after judgment in the district court of appeal, was denied by the supreme court on September 26, 1914.